Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s first quarter 2014 interim report and corporate profile on our website at www.brookfieldrp.com. The first quarter 2014 results conference call and webcast will be held on May 2, 2014 at 11 a.m. (EST). Dial 1.800.319.4610 toll free in North America or 1.604.638.5340 for overseas calls. The call will also be available via webcast live at www.brookfieldrp.com. The recorded conference call replay can be accessed until June 2, 2014 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231#. BROOKFIELD RESIDENTIAL REPORTS 2$25 MILLION Financial results highlights for the three months ended March 31, 2014 as compared to the same period in 2013 included the following: · Net income increased to $25 million or $0.21 per diluted share · Total revenues grew 22% to $208 million · Homes delivered increased 18% to 346 units · Average home selling price increased 17% to $473,000 · Backlog value increased 17% to $609 million · $33 million gain on sale of commercial assets Calgary, Alberta, May 1, 2014 – Brookfield Residential Properties Inc. (BRP: NYSE/TSX) today announced its financial results for the three months ended March 31, 2014. The results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). Performance and Financial Highlights Three months ended March 31 (US$ millions, except per share amounts) Total revenue $ $ Income before income taxes 35 7 Income tax expense (8
